                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


STEVEN BRAGGS,

                 Petitioner,

v.                                                  Civil Action No. 5:18CV152
                                                                       (STAMP)
FREDERICK ENTZEL, Warden,

                 Respondent.


                          MEMORANDUM OPINION AND ORDER
                       AFFIRMING AND ADOPTING REPORT AND
                    RECOMMENDATION OF MAGISTRATE JUDGE AND
                    DISMISSING CIVIL ACTION WITH PREJUDICE

                                  I.   Background

        The pro se1 petitioner, Steven Braggs, is incarcerated at FCI

Hazelton where he is serving a sentence imposed by the United

States District Court for the District of Massachusetts.                  ECF No.

1 at 1-2.        The petitioner filed a Petition for Habeas Corpus Under

28 U.S.C. § 2241, in which he states he “received an incident

report (No. 3121440) based on an officer’s discovery of a cell

phone       on   5-7-2018.”     ECF    No.   1-1   at   1.   According    to   the

petitioner,         “[t]he     [Disciplinary       Hearing   Officer     (“DHO”)]

conducted a hearing on 6-26-2018, finding [the petitioner] guilty

of the offense, 108 - possession of a hazardous tool.”                   Id.   The

petitioner states that the DHO “imposed a sanction of loss of good

conduct time (41 days); Disciplinary Segregation (30 days); Loss of

        1
      “Pro se” describes a person who represents himself in a court
proceeding without the assistance of a lawyer. Black’s Law
Dictionary 1416 (10th ed. 2014).
commissary, telephone, and visitation for 6 months.”                Id.    The

petitioner alleges that he was provided “the written findings [on]

7-31-18, which was 35 days after the hearing, violating the policy

of 20 days, and denying [the petitioner] an opportunity to appeal.”

Id. For relief, the petitioner seeks that this Court “vacate [his]

conviction/expunge [his] record restore [his] good conduct time.”

ECF No. 1 at 8.

     The respondent then filed a motion to dismiss or, in the

alternative, motion for summary judgment (ECF No. 10) and a

memorandum in support thereof (ECF No. 11).          In his memorandum in

support, the respondent first asserts that the petitioner received

all due process required by Wolff v. McDonnell, 418 U.S. 539

(1974), regarding Incident Report No. 3121440.             ECF No. 11 at 9.

Specifically,   the    respondent    states   that   the   petitioner:     (1)

received written notice of the charges against him more than

twenty-four hours in advance of his DHO hearing; (2) was provided

a detailed statement of the facts giving rise to the charge against

him; (3) was offered, but declined an opportunity to present

witnesses and documentary evidence on his behalf; (4) was offered,

but declined the assistance of a staff representative; and (5) was

provided an impartial decision-maker who based his decision solely

on the facts presented at the hearing.        Id. at 9-10.      Moreover, the

respondent   asserts    that   the   petitioner   fails    to    explain   how

delivery of the DHO report prevented him from appealing the


                                      2
decision.    Id. at 10.     The respondent cites 28 C.F.R. § 541.8(h),

stating that the regulations do not provide a time period for when

the DHO written report is to be provided.         Id. at 11.   Further, the

respondent contends that the evidence relied upon by the DHO was

sufficient for a finding of guilt in the petitioner’s case.            Id.

at 12.   Specifically, the respondent states that the DHO relied

upon (1) the written report of Senior Officer R. Zigarski; (2)

documentary evidence in the form of a photograph visually depicting

the cell phone and altered fan; and (3) the petitioner’s admission

of guilt.    Id. at 13.       Third, the respondent asserts that the

petitioner   has   failed    to   exhaust   his   administrative   remedies

regarding Incident Report No. 3121440. Id. at 14. In support, the

respondent states that the petitioner: (1) has not filed any

administrative requests and (2) admits that he did not exhaust his

administrative remedies.      Id. at 15.

     The petitioner did not file a response to the respondent’s

motion to dismiss.     The Court sent a Roseboro2 notice, notifying

the petitioner of his right and obligation to file a response to

the respondent’s motion to dismiss or, in the alternative, motion

for summary judgment.       ECF No. 12.     The petitioner received the

Roseboro notice (ECF No. 12) on April 11, 2019.          ECF No. 13.

     This civil action was referred to United States Magistrate

Judge James P. Mazzone under Local Rule of Prisoner Litigation


     2
      Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975).

                                      3
Procedure        2.     Magistrate         Judge     Mazzone          issued      a   report     and

recommendation recommending that the respondent’s motion to dismiss

or, in the alternative, motion for summary judgment (ECF No. 10) be

granted, and that the petitioner’s petition be denied and dismissed

with prejudice.           ECF No. 14 at 11.                The petitioner did not file

objections to the report and recommendation.                                For the following

reasons,         this    Court       affirms         and     adopts         the       report     and

recommendation in its entirety.

                                    II.    Applicable Law

         Pursuant to 28 U.S.C. § 636(b)(1)(C), this Court must conduct

a   de    novo       review    of    any    portion        of    the    magistrate        judge’s

recommendation to which objection is timely made.                              As to findings

where no objections were made, such findings and recommendations

will be upheld unless they are “clearly erroneous or contrary to

law.”         28 U.S.C. § 636(b)(1)(A).              Because the petitioner did not

file      any    objections         to    the    report         and    recommendation,           the

magistrate judge’s findings and recommendations will be upheld

unless they are “clearly erroneous or contrary to law.”                                 28 U.S.C.

§ 636(b)(1)(A).

                                     III.       Discussion

         In    his    report    and       recommendation,             the   magistrate         judge

correctly found that the petitioner failed to exhaust his remedies.

Id. at 8.         The magistrate judge properly noted that although the

petitioner maintains that the Bureau of Prisons (“BOP”) failed to


                                                 4
provide him with written findings preventing him from appealing,

BOP policy does not mandate that an inmate receive a report within

a specified time.      Id.     Therefore, the magistrate judge correctly

concluded that there is no violation of the Accardi3 Doctrine, and

the petitioner’s habeas petition is subject to dismissal for

failure to exhaust.      Id. at 8-9.          Moreover, the magistrate judge

properly determined that the petition fails to state a proper

ground for relief.     Id. at 9.        Specifically, the magistrate judge

correctly found that the petitioner was provided all the due

process that is required in disciplinary proceedings, and that the

DHO’s decision was supported by “some evidence” in accordance with

Superintendent v. Hill, 472 U.S. 455 (1985). Id. at 9-10. Lastly,

the magistrate judge properly stated that a § 2241 claim only

permits a petitioner to assert a liberty interest and that loss of

good credit time, the sanctions that petitioner was subject to, and

changes in the petitioner’s security classification do not involve

a liberty interest.     Id. at 10-11.

     Upon   review,     this    Court        finds   no    clear   error   in    the

determinations    of   the     magistrate      judge      and   thus   upholds   his

recommendation.




     3
      United States ex rel. Accardi v. Shaughnessy, 347 U.S. 260,
268 (1954).

                                         5
                           IV.     Conclusion

     For the reasons set forth above, the report and recommendation

of the magistrate judge (ECF No. 14) is AFFIRMED and ADOPTED in its

entirety.    The    respondent’s    motion   to   dismiss   or,   in   the

alternative, motion for summary judgment (ECF No. 10) is GRANTED,

and the petition for writ of habeas corpus pursuant to 28 U.S.C.

§ 2241 (ECF No. 1) is DENIED and DISMISSED WITH PREJUDICE.

     This Court finds that the petitioner was properly advised by

the magistrate judge that failure to timely object to the report

and recommendation in this action would result in a waiver of

appellate rights.   Because the petitioner has failed to object, he

has waived his right to seek appellate review of this matter.          See

Wright v. Collins, 766 F.2d 841, 844-45 (4th Cir. 1985).

     It is ORDERED that this civil action be DISMISSED and STRICKEN

from the active docket of this Court.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to the pro se petitioner by certified mail and to

counsel of record herein.        Pursuant to Federal Rule of Civil

Procedure 58, the Clerk is DIRECTED to enter judgment on this

matter.




                                     6
DATED:   October 1, 2019



                           /s/ Frederick P. Stamp, Jr.
                           FREDERICK P. STAMP, JR.
                           UNITED STATES DISTRICT JUDGE




                             7
